Citation Nr: 1711215	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as secondary to service-connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine.
 
2.  Entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to DDD of the cervical spine, and, or, exposure to herbicides. 

3.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the April 2011 rating decision, the RO, in pertinent part, denied service connection for high (blood) glucose and TDIU.  The Veteran disagreed with the denial in a statement dated in May 2011.  Although the RO had not issued a statement of the case (SOC) on these issues, the Veteran's claims were combined with a pending appeal for an increased evaluation for his service-connected lumbar spine and certified to the Board.  Additionally, during that time period and prior to certification, the Veteran filed a new claim for service connection for a cervical spine disorder in December 2011.  At the time of certification to the Board, the Veteran's cervical spine disorder claim was still in the development process and a rating decision had not yet been issued.

The claim was previously before the Board in July 2012, at which time the Board decided the increased rating claim for the Veteran's lumbar spine disorder.  As such, this issue is considered resolved and is no longer before the Board.  In addition, the Board noted that an SOC had not been issued for the high (blood) glucose claim and remanded the case so that the Veteran could be provided with such in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran had alleged that he was unable to work due to increased pain in his service-connected lower back and neck spasms related to his pending claim for a cervical spine disorder, the Board remanded the claim for an examination.  Further, because the outcome of the Veteran's TDIU claim could be affected by the outcome of the pending cervical spine disorder claim, the Board accepted jurisdiction of the cervical spine disorder claim as inextricably intertwined.  As such, the high (blood) glucose, TDIU, and cervical spine disorder claims were remanded for additional development.

In March 2013, the RO issued the Veteran a SOC for the issue of high (blood) glucose.  To date, the claims file does not reflect that the Veteran has attempted to perfect this appeal with the timely submission of a VA Form 9 or any other indication.  As such, the Board finds that the Veteran has abandoned this claim and an appeal has not been perfected so as to render it to the jurisdiction of the Board.

In September 2012, the Veteran additionally submitted a claim for service connection for numbness and loss of dexterity of the bilateral hands as secondary to degenerative disc disease of the cervical spine.  In August 2013, the RO issued a decision on this claim as well as his pending cervical spine disorder claim.  It denied both claims.  The Veteran filed a notice of disagreement on September 2013 and the RO issued a SOC in February 2014.  The Veteran perfected his appeal of these claims with the timely submission of a VA Form 9 on March 2014.

The Board notes that, although the Veteran indicated that he desired a hearing before the Board via live videoconference on his March 2014 VA Form 9, in a subsequent signed statement in May 2014, the Veteran requested to withdraw his request for a hearing and to forward his case to the Board.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704.

In August 2014 the Board issued a decision denying service connection for DDD of the cervical spine, and service connection for numbness and loss of dexterity of the bilateral hands as secondary to DDD of the cervical spine, and a TDIU.  The Veteran appealed the Board's decision to the Court.  In an August 2015 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the claim to the Board for additional development and readjudication.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to degenerative disc disease of the cervical spine, and, or, exposure to herbicides, and entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current diagnosis of DDD of the cervical spine is related to military service, or that such condition was manifested within one year after service, nor does the evidence show that the condition was caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for DDD of the cervical spine, to include as secondary to service connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated February 2011 and March 2013, that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that all the available SSA records have been associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In August 2010 the Veteran submitted a VA Form 21-4142, authorizing records from Dr. T. Farias be obtained.  A letter was sent to Dr. Farias in September 2010  requesting treatment records, however no response was received.  The JMR pointed out that a follow up request should have been obtained, and the Veteran was to be notified of VA's inability to obtain said records.  Dr. Farias was employed at Premier Chiropractic & Acupuncture Center.  In December 2016, the Veteran's representative submitted correspondence indicating attempts had been made to obtain records from Dr. Farias.  It was relayed that Dr. Farias retired in June 2012, took all of his patient files with him, and the Premier Chiropractic and Acupuncture Center did not retain copies of his treatment records nor did they have a forwarding address to reach Dr. Farias.  The Veteran's representative stated that the Veteran waives any right he may have for VA to make further attempts to acquire Dr. Farias' records.  As such, the Board finds no further duty remains with regard to obtaining records from Dr. Farias.   

The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with the mandates of the July 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection Legal Criteria

Under the laws administered by VA, service connection may be established for a disability resulting from disease or injury, or for aggravation of preexisting disease or injury, contracted in line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

Service connection may also be established for chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was discharged from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

III. Facts and Analysis

The Veteran contends that his current cervical spine disorder is related to his military service.  In particular, he testified that his cervical spine condition is a part of, or caused by, his lumbar spine condition.  

A review of the Veteran's service treatment records is absent for any discussion of complaints, treatments, or diagnoses for any cervical spine conditions.

In a statement from Dr. J. Gallo, he indicated the Veteran was under his care for lumbar and cervical problems since 1978. 

In a St. Louis VAMC record from September 2000, the Veteran was seen with complaints of neck pain.  

In June 2001, Dr. N. indicated the Veteran was seen and reported persistent neck symptoms.  These records indicate the Veteran was in a motor vehicle accident (MVA) in February 2001.  The Veteran stated that with motion, his neck feels of decreased range of motion with tightness.  He also reported anterior left and forearm pain, with a feeling of numbness in both hands. 

In June 2001 at Premier Care, there was a MRI of his neck that revealed multiple extra-dural defects, the most prominent of which were at C3-C4, C4-C5, and C5-C6.  In a December 2003 MRI, from Hampton MRI, degenerative changes were revealed at C5-6, with minimal cord flattening and right foraminal narrowing, and diffuse disk bulge at C6-7, and perhaps a small protrusion but no definite root impairment. 

In July 2003, the Veteran was seen at the Center for Pain Management, with reports of increased muscle spasms of his cervical spine, and he was diagnosed with cervicalgia, cervical spondylosis, and cervical radiculopathy.  In May 2004, the Veteran presented at the Washington University, Department of Neurological Surgery.  The physician document a 20-30 year history of intermittent neck and back pain.  The Veteran reported a worsening of symptoms since 1986.  The Veteran underwent a VA examination in September 2004 for his lumbar spine.  At that time, a MRI of his cervical spine was taken and indicated mild to moderate cervical spondylosis at C3-4, and C5-6. 

At an April 2007 visit at Neurology and Electrodiagnostic Institute, he had a nerve conduction study that revealed median entrapment neuropathy affecting sensory conduction at right carpal tunnel, and chronic right C6-C7 radiculopathy.

A July 2007 MRI, ordered by Dr. P., confirmed the Veteran had cervical radiculopathy.   

According to a December 2010 letter from Dr. K., of Gateway Healthcare, the Veteran has chronic neck pain with degenerative disc disease, and at that time he was unable to work. 

SSA records indicate the Veteran is not entitled to SSA disability.  His primary diagnosis was discogenic and degenerative disorder of the back.  In the decision SSA found that there were a significant number of jobs in both the state and national economies he could perform considering his age, education, work experience, and residual functional capacity.  

In September 2011, a MRI was performed at the Missouri Baptist Medical Center, showing disc abnormalities of the cervical spine.  The Veteran also complained of left arm and hand numbness, and neck pain. 

In August 2013, the Veteran had a VA examination for his neck.  He reported onset as the mid- to late-1980's.  STRs are silent for any complaints of neck pain, as was his separation exam.  Physical examination of his spine was normal upon separation.  He receives frequent chiropractic care for his cervical spine.  He was in a MVA in 2001.  Chiropractor treatment notes indicate chronic neck and back pain.  A December 2003 MRI, indicated diffuse degenerative changes, worse at C5-6, and a small herniation at C6-7.  He has chronic posterior neck pain, worse with certain head movements.  He denied pain radiation into extremities, but stated his hands and fingertips have been constantly number for many years.  He reported repetitive hand activity for 18 years, working for the post office, and thinks he has nerve impingement at the left elbow.  A surgeon he sees told him he may have carpal tunnel.  His flexion was 45 with no pain, extension to 20, with pain at 20, right lateral flexion to 35, with no pain, left lateral flexion to 30 with no pain, right lateral rotation to 55 with no pain, left lateral rotation to 65 with no pain.  There was no functional loss following repetitive use testing, he did have functional loss or impairment that was less movement than normal, and pain on movement.  No spasm or guarding.  Muscle strength and reflexes were normal.  Sensory exam was normal, and there were no neurological abnormalities.  He does have intervertebral disc syndrome, with no incapacitating episodes, but would not be able to work above shoulder level, requiring upward gaze due to chronic neck pain.  Lifting and carrying more than 30 lbs. may increase his neck pain.  

The examiner concluded the condition was less likely than not incurred in or caused by an in-service injury event or illness.  The rationale provided was that the STRs are completely silent for any complaints of neck pain, and there is no evidence of cause or aggravation related to active duty.  The claimed neck disability is less likely than not proximately due to or the result of the Veteran's service connected lumbar spine disability.  The rationale provided was that his lumbar DDD would not be expected to cause or aggravate his cervical spine, and his cervical condition is more likely than not caused by aging and aggravated by the MVA of 2001.  

At a March 2014 visit with Cardinal Neurosurgery and Spine Associates, the Veteran was diagnosed with degenerative disc disease of the cervical spine, and a disc herniation at C4-5 level.  He did not have signs of a cervical radiculopathy or cervical myelopathy.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine, so the appeal must be denied. 

The Veteran's service treatment records are silent regarding any injury to or treatment for the cervical spine.  Additionally, it is noted that there is no indication of arthritis at any time during the Veteran's military service or within one year post-service. 

The first evidence of any kind referring to any problem in his cervical spine was a letter from a physician in the late 1970's, almost five years after his alleged injury and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis is well outside of the one year presumptive period.  As such, service connection is not warranted on a presumptive basis.  

Furthermore, the evidence of record does not provide support for the contention that the Veteran's cervical spine condition was caused or aggravated by his lumbar spine disability.  Rather, the most probative evidence of record that addresses this issue is the August 2013 VA examination report.  In that opinion, the examiner found that there was less likely than not any kind of relationship between the two.  In particular, the examiner found that there was no support in the clinical findings or medical literature for such a connection.  Rather the examiner found that the etiology of the Veteran's cervical spine condition was more than likely related to age and the 2001 motor vehicle accident than caused or aggravated by his service-connected lumbar spine disability.  

The Veteran has also submitted his own opinion indicating that his cervical spine condition is related to his military service.  The Board finds that the Veteran is not competent to provide such an opinion.  This case involves complex medical questions that are outside the competence of a non-medical expert to address.  The Veteran is certainly competent to describe his symptoms, such as increasing neck pain and limitation of motion.  He is not competent to provide an opinion linking his neck disability to his service-connected lumbar spine disability.  Such questions require expert consideration of the nature of the Veteran's diagnosis and treatment for his cervical spine, and this medical question cannot be considered within the competence of a non-expert lay witness.  

It does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the August 2013 expert medical opinion, and he cites no record evidence indicating that the expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, the Veteran's opinion is not adequate to rebut the August 2013 expert opinion, nor is it otherwise sufficiently probative to be considered competent evidence supporting the appeal.  See Fountain, 27 Vet. App. at 274-75.

Therefore, based on the August 2013 expert medical opinion, the Board finds that service connection for degenerative disc disease of the cervical spine must be denied on a direct, presumptive, and secondary basis.  The 2013 VA opinion, which is the most probative evidence of record, establishes that the Veteran's cervical spine condition was not the result of service or aggravated by the service-connected lumbar spine disability, but the result of the MVA and aging.  There is no evidence sufficiently competent to rebut this opinion. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

REMAND

The August 2015 JMR found that the July 2014 Board decision erred in limiting the scope of the issue on appeal to entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to DDD of the cervical spine.  The Board notes, that in October 2009 the Veteran was denied entitlement to service connection for numbness and loss of dexterity of the bilateral hands to include as secondary to exposure to herbicides.  In September 2010, the Veteran filed a notice of disagreement with regard to the October 2009 decision.  As in Manlincon v. West, 12 Vet. App. 238 (1999); the agency of original jurisdiction does not appear to have recognized the notice of disagreement.  The Board is therefore required to remand this issue so that a statement of the case (SOC) can be issued.

At the time of the October 2009 rating decision, it was the Veteran's contention that he suffered from a neuropathy of the hands caused by herbicide exposure.  In a subsequent claim, the Veteran asserted that he suffered from a radiculopathy affecting his hands caused by his cervical disc disease.  The same anatomical region is affected.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2007).  As such, the issue of entitlement to service connection for numbness and loss dexterity of the bilateral hands will be remanded.  

Lastly, with regard to the issue of entitlement to a TDIU, it is noted that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further adjudication of TDIU at this time would be premature, and this issue will be held in abeyance pending the requested development and adjudication of the issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with regard to the issue of entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to exposure to herbicides.  This issue should not be certified or returned to the Board, unless the Veteran or his representative submits a timely substantive appeal.

2.  Then, after completing all indicated development, and taking into account in any new awards of service connection, readjudicate the issue of entitlement to a TDIU, in light of all evidence of record, noting the following: 

a) the Veteran's statement from November 2004 indicating that his back pain medication made him drowsy and that it was; therefore, dangerous for him to drive

b) the Veteran's statement from August 2010 indicating he took pain medication for his back that required a lot of rest, and

c) a March 2012 VA examination report noting the Veteran was switched from morphine to Percocet.  

3.  If the determination remains adverse, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


